 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2: 19-CV-0024 7-JAM-DB


                                                           ~[).ORDER
12                   Plaintiff,

13            V.


14   REAL PROPERTY LOCATED AT 725 MAIN
     STREET, MARTINEZ, CALIFORNIA,
15   CONTRA COSTA COUNTY, APN: 373-192-
     007-4, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO, ET AL,

17                   Defendants.

18

19                                 POST COMPLAINT RESTRAINING ORDER

20            The United States has made an ex parte application to this Court, pursuant to 18 U.S.C. §

21   983(j)(l)(A), for a restraining order to preserve the availability of the In Rem Defendants that are subject

22   to forfeiture in the above-styled civil forfeiture action. In particular, the United States requests an order

23   to a restrain and enjoin the sale, pledge, transfer or any other means of disposing, controlling, or

24   encumbering the In Rem Defendants by any person or entity, and any other action that would allow or

25   cause the In Rem Defendants to diminish in value. The United States also requests an order appointing

26   the United States Marshals Service to maintain and sell In Rem Defendants 4901 Park Road and 140

27   Mason Circle, and to return any net proceeds to this case as substitute res for final adjudication by this

28   Court.
                                                           1
                                                                                                Proposed Order
 1           Based upon the United States' application and the filing of the civil forfeiture complaint, and for

 2   good cause shown, it is hereby,

 3                   ORDERED, ADJUDGED AND DECREED THAT:

 4           Effective immediately, any and all persons and entities are hereby RESTRAINED, ENJOINED

 5   AND PROHIBITED, without prior approval of this Court and upon notice to the United States and an

 6   opportunity for the United States to be heard, from attempting or completing any action that would

 7   affect the availability or value of the subject property, including but not limited to controlling,

 8   withdrawing, transferring, assigning, pledging, distributing, encumbering, wasting, secreting, or in any

 9   way disposing of, diminishing the value of, or removing from the jurisdiction of the Eastern District of

10   California, all or any part of their interest, direct or indirect, in the following property:

11                               a.   820 Shell Avenue, Martinez, California 94553;
                                 b.   725 Main Street, Martinez, California 94553;
12                               c.   31 Morello Heights Drive, Martinez, California 94553;
13                               d.   28 Millthwait Drive, Martinez, California 94553;
                                 e.   1208 Roseann Drive, Martinez, California 94533;
14                               f.   202 Valley View Place, El Sobrante, California, 94803;
                                 g.   207 Valley View Place, El Sobrante, California, 94803;
15                               h.   208 Valley View Place, El Sobrante, California, 94803;
                                 1.   214 Valley View Place, El Sobrante, California, 94803;
16
                                 J.   30 Pebble Dunes Court, Las Vegas, Nevada 89141;
17                               k.   3143 Old Tunnel Road, Lafayette, California 94549;
                                 1.   1108 Juniper Avenue, South Lake Tahoe, California 96150;
18                               m.   40 Iris Lane, Walnut Creek, California 94595;
                                 n.   4800 Blum Road, Apt 3, Martinez, California 94553;
19                               o.   4810 Blum Road, Apt 5, Martinez, California 94553;
                                 p.   811 Brown Street, Martinez, California 94553;
20
                                 q.   2375 Yale Street, Martinez, California 94553;
21                               r.   250 Arana Drive, Martinez, California 94553;
                                 s.   3 779 Overlook Court, South Lake Tahoe, California 96150;
22                               t.   4101 Lake Tahoe Blvd, South Lake Tahoe, CA 96150, Unit 217;
                                 u.   4102 Lake Tahoe Blvd, South Lake Tahoe, CA 96150, Unit 225;
23                               v.   7373 E. Clubhouse Drive, #14, Scottsdale, Arizona 85266;
                                 w.   1619 Greenside Drive, Round Rock, Texas 78665;
24
                                 x.   140 Mason Circle, Concord, California; and
25                               y.   4901 Park Road, Benicia, California.

26

27

28
                                                             2
                                                                                                     Proposed Order
              IT IS FURTHER ORDERED, that the United States or any subject of this order may seek
 1
     modifications of this order if it is deemed necessary by them to preserve their interest in the subject
 2
 3   property.

 4            IT IS FURTHER ORDERED that the Department of Justice or its designee shall serve a copy
 5   of this restraining order this same date upon the Chapter 7 trustee for the DC Solar bankruptcy and the
 6
     Chapter 7 Trustee for the LLCs holding title to the In Rem Defendants.
 7
              IT IS FURTHER ORDERED that the United States Marshals Service shall maintain and sell
 8
     the In Rem Defendants 4901 Park Road and 140 Mason Circle and, through the U.S. Attorney's Office
 9

10   in the Eastern District of California, file with this Court monthly written updates concerning the

11   management and sale of the In Rem Defendants 4901 Park Road and 140 Mason Circle.

12            IT IS FURTHER ORDERED that, upon the sale of In Rem Defendants 4901 Park Road and/or
13   140 Mason Circle, the United States Marshals Service shall retire any valid encumbrances and
14
     associated reasonable fees and deposit with the Court any net proceeds pending the resolution of the
15
     Forfeiture Action.
16
              THIS RESTRAINING ORDER shall remain in full force and effect until further order of this
17
18   Court.

19
              IT IS SO ORDERED.
20
21   Dated:    f1P<y 1? 1 iPI1
22

23

24

25

26
27

28
                                                          3
                                                                                               Proposed Order
